Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered on or about May 5, 2003, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this action for personal injuries sustained when plaintiff landed on an elevated subway track and was hit by a train, the only issue presented on appeal is whether the train operator was negligent in operating the train. The affidavit of plaintiffs expert provides nothing more than pure speculation, unsupported by reference to any facts in the record or personal observations to establish that the train operator was negligent. In the absence of any admissible evidence supporting this contention, summary judgment was properly granted (DeLeon v *217New York City Tr. Auth., 305 AD2d 227 [2003]). Concur—Tom, J.P., Williams, Friedman, Marlow and Sweeny, JJ.